     Case 2:20-cv-01038-VEB Document 23 Filed 10/09/20 Page 1 of 1 Page ID #:971




 1                                                                                      JS-6

 2

 3

 4                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 5

 6    LESLIE LILLIAN LISKA,                               Case No. 2:20-CV-01038 (VEB)

 7                          Plaintiff,                    JUDGMENT

 8    vs.

      ANDREW SAUL, Commissioner of Social
 9    Security,

10                          Defendant.

11
             The Court having entered a Decision and Order approving the parties’ Stipulation to
12   Voluntary Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment

13   (“Stipulation to Remand”) (Docket No. 21);

14           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action

     is remanded to the Commissioner of Social Security for further proceedings consistent with the terms
15
     of the Stipulation to Remand; and it is further ORDERED that the Clerk of the Court shall CLOSE
16
     this case.
17
             DATED this 9th day of October, 2020
18                                             /s/Victor E. Bianchini
                                               VICTOR E. BIANCHINI
19                                        UNITED STATES MAGISTRATE JUDGE

20                                                    1

                           JUDGMENT – LISKA v SAUL 2:20-CV-01038-VEB
